DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3, 6-18, 23-28 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a perforated conduit that extends transverse to the longitudinal axis of the main body, the perforated conduit defining multiple openings disposed along a circumference of the perforated conduit, the mixing region also including a flow path extending around the perforated conduit and leading into the perforated conduit through the multiple openings; and a baffle 
The prior art of record does not teach “a baffle arrangement disposed within the interior of the main body, the baffle arrangement defining a first entrance to the flow path, the baffle arrangement also defining a second entrance to the flow path, the second entrance being spaced along the flow path from the first entrance, the baffle arrangement including a curved baffle plate spaced from the perforated conduit so that the flow path passes through an open flow area disposed between at least a portion of the baffle arrangement and an opposing surface of the perforated conduit.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24; 
The prior art of record does not teach “a baffle arrangement disposed within the interior of the main body, the baffle arrangement defining a first entrance to the flow path, the baffle arrangement also defining a second entrance to the flow path, the second entrance being spaced along the flow path from the first entrance, wherein the baffle arrangement includes a curved baffle plate having at least a portion extending between the perforated conduit and the inlet” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 26, 
The prior art of record does not teach “a baffle arrangement disposed within the interior of the main body, the baffle arrangement defining a first entrance to the flow 
The prior art of record does not teach “a baffle arrangement disposed within the interior of the main body, the baffle arrangement defining a first entrance to the flow path, the baffle arrangement also defining a second entrance to the flow path, the second entrance being spaced along the flow path from the 6U.S. Patent Application Serial No. 16/825,586 Reply to Office Action of September 18, 2020 first entrance, wherein the baffle arrangement includes a first curved surface positioned at the first entrance and a second curved surface positioned at the second entrance.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/